﻿It is a pleasure for me to warmly congratulate Mr. Razali
on his election to the presidency of the fifty-first session of
the General Assembly. We are sure that his extensive
experience and political sophistication will make a
significant contribution to the success of its work. I should
like also to express my thanks and appreciation to his
predecessor for his judicious management of the work of
the General Assembly during its last session.
I would like to take this opportunity to express once
more my country’s appreciation of the role played by the
Secretary-General, Mr. Boutros Boutros-Ghali, and of his
sincere, invaluable efforts to strengthen the role of the
Organization in keeping abreast of international events and
developments to the benefit of all humanity and in order to
preserve international peace and security. On behalf of
Yemen, I would also like to express my country’s support
for the re-election of Mr. Boutros Boutros-Ghali for a
second term as Secretary-General so he can continue the
comprehensive restructuring of the United Nations, which
will enable it to play a significant and fundamental role
responsive to the demands of the twenty-first century.
As this session is being held, new and dangerous
developments are taking place, threatening peace and
security in the Middle East. The situation in Jerusalem and
other parts of the West Bank and the Gaza Strip has
exploded as a result of the aggressive unjustified actions
and harsh practices undertaken by the Israeli authorities
against the Palestinian people, and their continued attempts
to change the character of Holy Al-Quds Al-Sharif. The
most recent of these attempts was Israel’s opening of a
tunnel linking Al-Borac Square and Al-Mujahidin Street
near Bab Al-Asbat, threatening the integrity of Al-Haram
Al-Sharif and other Islamic monuments. During the last few
days, the Israeli army and police force have used various
kinds of weapons and live ammunition against unarmed
Palestinian protesters. These clashes have caused the
death or injury of hundreds of innocent Palestinians.
We strongly condemn and denounce the actions and
practices of the Israeli military forces and their repeated
acts of aggression against Palestinian officials and citizens
in Arab Al-Quds and other Palestinian towns, which have
led to the death and injury of hundreds of people. The
terrorism and oppression carried out by the Israeli
occupying authority constitute a gross violation of human
rights, legitimate international resolutions and the Fourth
Geneva Convention, which applies to occupied territories.
This critical development can only exacerbate the
situation and return the region to a cycle of tension and
violence. It threatens peace and security not only in the
Middle East region but in the whole world.
This year, the Republic of Yemen celebrated the
sixth anniversary of its unification, achieved after
successfully overcoming all the difficulties and challenges
in the way of unity and development. These celebrations
coincided with preparations for voter registration for the
second parliamentary elections since the reunification of
our country, which are to be held in April 1997
reinforcing democracy in our country. Our democratic
approach is demonstrated by our political pluralism, and
our respect for human rights and freedom of the press,
and will enable us to achieve qualitative changes in the
economic, social and political life of Yemeni citizens.
Today the Republic of Yemen is enjoying stability,
a democratic process and economic reforms, which must
enjoy the encouragement and support of the international
community since this democratic process will contribute
to the strengthening of security and stability at the local
and regional levels.
At the same time, our people are in the midst of a
difficult and important battle for social and economic
development and modernization and for the elimination of
backwardness. Some of the most serious problems we
face as a developing country are inflation, the increase in
the rates of population growth and their effects on the
growth rate of the national economy. In order to deal with
that, the Government has adopted a programme of
economic, financial and administrative reforms in
cooperation with the International Monetary Fund and the
International Bank for Reconstruction and Development
with the aim of correcting economic, financial and
structural imbalances. This has been done to achieve
balance and stability in the economy as a whole and to
20


activate the role of the private sector on the basis of a
market economy and free competition, while taking into
account the importance of improving basic essential social
services, building a modern State and improving the
standard of living of citizens.
Efforts by the Yemeni Government to implement this
programme have yielded improvements and have had
notable success, especially in preventing the collapse of the
local currency, reducing the rate of inflation and achieving
a positive growth rate. However, it has proved difficult to
alleviate suffering in the social sphere. These difficulties
have been compounded by the disastrous floods which
plagued Yemen last June, causing extensive, grave losses of
life and property. These affected some parts of the
infrastructure and harmed many people. Agricultural land
was eroded and livestock was destroyed. Houses, roads,
bridges, health centres, sources of drinking water and
schools in many areas of the Republic of Yemen were all
destroyed. These losses and damages were a major disaster
and economic setback for Yemen.
I would like to take this opportunity to renew my call
for international and humanitarian organizations and
fraternal and friendly Governments to provide help and
support to overcome the disastrous effects of the floods. I
would also like to thank all those organizations and
Governments that have responded and offered support for
and solidarity with the people of Yemen in their ordeal.
The Republic of Yemen, in the framework of its
political orientation, is pursuing a foreign policy based on
mutual respect and the common interests of States. It
therefore stresses the importance of maintaining security,
stability and cooperation among all States in the region. In
this regard, demarcation of the border between our country
and the fraternal Sultanate of Oman has been definitively
concluded through a dialogue based upon mutual interests,
equitable treatment and respect for the rights of both
countries. This achievement represents a significant positive
step that will serve security and stability in the region and
deepen trust between the two countries. Similarly, our
country is working with the same sincerity and credibility
to settle the issue of the border with the fraternal Kingdom
of Saudi Arabia on the basis of mutual interests and in the
light of the Taif Agreement and the contents of the
memorandum of understanding signed by the two countries
on 26 February 1995 in the Holy City of Mecca.
Pursuant to this, joint committees have been formed to
discuss the border issue, its demarcation, the development
of all aspects of cultural, trade and economic relations and
the strengthening of cooperation between the two fraternal
countries.
Moreover, a security agreement was signed on 27
July 1996 that emphasized the concerns of both countries
for their joint security and to combat terrorism, exchange
security information and strengthen cooperation between
their institutions, thus giving concrete form to the spirit of
the 1934 Taif Treaty and the memorandum of
understanding signed on 26 February 1995. An agreement
on technical, investment, trade and economic cooperation
was also signed.
The Republic of Yemen has shown a sincere desire
and strong political will and has made continuous efforts
to address the matter of the Eritrean occupation in
mid-December 1995 of the Yemeni island of Hanish
al-Kabir in the Red Sea. While negotiations were taking
place between the two countries aimed at reaching a
peaceful settlement that would respect legal, historical and
geographical rights, our country did not opt for the use of
force. From the very first day, we stressed the necessity
of using peaceful means, dialogue through mediators and
international arbitration in order to spare the two
neighbouring peoples the scourges of war and conflict, in
keeping with its belief in the principles and purposes of
the United Nations and its commitment to the provisions
of the Charter. Accordingly, an agreement of principles
between Yemen and Eritrea was officially signed in Paris
on 21 May 1996. This was the fruit of French, Egyptian
and Ethiopian mediation efforts and of the support of our
Secretary-General, Mr. Boutros Boutros-Ghali. This
agreement was a sound basis on which to settle peacefully
the dispute between the two countries regarding issues of
territorial sovereignty and maritime borders. On this basis,
discussions have begun on special arbitration measures
and the mechanism to be used with a view to starting the
process as soon as possible. It is unfortunate that, despite
all these procedures, Eritrea took new action on the island
of Hanish af-Saghir on 10 August 1996. This act violated
the agreement of principles and created an atmosphere of
tension and conflict in the region, threatening stability,
security and the safety of international shipping in the
region.
Now that Eritrea has withdrawn its forces from the
island of Hanish af-Saghir and the crisis has passed, we
would like to express our thanks and appreciation for the
role played and efforts made by France and its special
envoy, and the positions of the Secretary-General and the
President and members of the Security Council, and to all
those fraternal and friendly States that declared their
21


support for the principles agreed upon for resolving the
conflict peacefully through arbitration. Finally, my country
would like to stress that a peaceful settlement is the proper
way to improve relations between Yemen and Eritrea and
to promote the trust necessary to creating an atmosphere
conducive to the development of relations between the two
countries and the peoples of Yemen and Eritrea.
The civil war in Somalia has gone beyond the bounds
of reason and, as our country is a neighbour of fraternal
Somalia, we have found ourselves shouldering the burden
of receiving and housing tens of thousands of refugees. We
have also cooperated with the United Nations High
Commissioner for Refugees and non-governmental
organizations in sheltering and feeding the Somali refugees,
although this is a heavy burden on our country and
compounds its existing economic and social ills.
We are deeply disturbed by the continuing
fragmentation, fighting and uncertainty in Somalia. The
Republic of Yemen considers that the responsibility for
solving the refugee problem, which is a social and
economic burden of significant proportions, and the solution
of the Somali problem lie with the Somalis themselves. On
that basis, we urge the Somali leadership once again to
demonstrate greater political will and a genuine desire to
reach a final settlement for peace and stability in their
country and to engage in dialogue in order to save their
people, rebuild their country and give the refugees the
opportunity to return to their homes and resettle. In order
to facilitate this, Yemen has received a number of Somali
leaders and made every effort to assist the Somalis
themselves to reach a national accord acceptable to all. We
hope these efforts will be successful. The achievement of
national reconciliation in Somalia and the improvement of
security and stability in that country and the entire Horn of
Africa are at the forefront of our concerns, embodying our
historical and strategic relationships, which are inextricably
intertwined with all the States of the region.
In view of the Republic of Yemen’s positive support
for the peace process in the Middle East, which began with
the Madrid Conference in October 1991, guaranteeing a just
and comprehensive peace on the basis of legitimate
international resolutions, particularly Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978), and
subsequent agreements and protocols in this regard, and on
the basis of the principle of land for peace and guarantees
of complete Israeli withdrawal from all occupied Arab
territories, we once again emphasize the necessity for a
lasting, just and comprehensive peace as the basis for
security, stability and prosperity in the region. Only this can
ensure that the root causes of violence and extremism will
be destroyed and that the values of tolerance, peaceful
coexistence and civilized cooperation among peoples will
be promoted.
Accordingly, we would like to express our concern
about the resumption of the Israeli policy of settlement on
Palestinian land, especially around the city of Al-Quds
Al-Sharif. The Israelis are establishing settlements,
destroying Palestinian houses, building bypass roads for
Israeli settlers, continuing the blockade of Palestinian
lands and refusing to redeploy Israeli forces out of
Hebron. These Israeli practices constitute blatant
violations of agreements and pledges made between Israel
and the Palestinian Authority and can only exacerbate
tensions and return the peace process to its starting point,
possibly even derailing the entire process.
We therefore stress the importance of making rapid
progress towards a final settlement leading to restoration
of the Palestinians’ legitimate rights, particularly the
rights to self-determination and to establish an
independent State with Jerusalem as its capital, in
accordance with relevant international resolutions and the
basic principles underlying the Madrid Conference.
Negotiations on the basis of those principles and with all
parties respecting their commitments should be conducted
on all tracks.
The peace process is currently facing risks and
challenges that are preventing it from achieving its aims.
Israel is deliberately dragging its feet and is persistent in
its procrastination over negotiations with the Syrian Arab
Republic on the basis of the agreements reached by both
parties under the previous Israeli Government. Among the
most important of these was the obligation to withdraw
fully from the occupied Syrian Golan and southern
Lebanon in accordance with relevant international
resolutions and the principle of “land for peace”. We
stress the need for Israel to respect the sovereignty and
independence of fraternal Lebanon, release Lebanese
prisoners and detainees from Israeli concentration camps
and acknowledge its responsibility to compensate
Lebanon for the losses it has sustained as a result of the
continuing Israeli acts of aggression against its land and
people.
A just, comprehensive and lasting peace in the
Middle East, together with security and stability in the
region, can be achieved only if every State of the region
fulfils its obligations equally and through the
establishment of a nuclear-, biological- and chemical-
22


weapon-free zone in the region. Israel must ratify the
Treaty on the Non-Proliferation of Nuclear Weapons and
submit its nuclear installations to the international
inspection regime as a step towards establishing a nuclear-
weapon-free zone in the Middle East and freeing the area
from the threat of all weapons of mass destruction. In this
context, we would like to express our satisfaction at the
signing of the Comprehensive Nuclear-Test-Ban Treaty at
the beginning of this session. Yemen will sign the Treaty
today.
While Yemen stresses the importance of Iraq’s total
compliance with resolutions of the international community
and its continuing cooperation with the United Nations, we
would also stress the need to preserve the unity, territorial
sovereignty and integrity of Iraq. We also express our great
concern about and condemnation of any action in this
regard affecting the sovereignty and territorial integrity of
Iraq and appeal for the alleviation of the suffering of the
Iraqi people. We therefore welcome the memorandum of
understanding signed in May 1996 between Iraq and the
United Nations on the implementation of Security Council
resolution 986 (1995), providing for the sale of petroleum
for the purchase of food as a first step towards alleviating
the terrible suffering of the fraternal Iraqi people.
We call upon the international community and the
Security Council to pursue the lifting of the air blockade
and other measures imposed on the Libyan Arab Jamahiriya
pursuant to Security Council resolutions and to respond to
the resolutions and proposals of regional organizations. The
most recent of these was the initiative put forward at the
emergency Arab summit held in Cairo from 21 to 23 June
1996 in order to resolve the conflict between the Libyan
Arab Jamahiriya and the three countries concerned.
The Republic of Yemen renews its call to the fraternal
countries of the Islamic Republic of Iran and the United
Arab Emirates to continue a direct dialogue aimed at
reaching a peaceful settlement of the issue of the three
islands of Greater Tunb, Lesser Tunb and Abu Musa, in
accordance with the Charter of the United Nations and the
principles of good neighbourliness and respect for the
sovereignty and territorial integrity of States in the region,
and to resort to international arbitration in a manner that
will satisfy both parties.
Our country also emphasizes its solidarity with
fraternal Bahrain and expresses its complete support for the
measures it has taken to ensure its security and stability.
The tragic situation of the people of Bosnia and
Herzegovina has preoccupied the Yemeni people. The
Republic of Yemen therefore welcomes the Agreements
that the parties involved in the conflict reached last
November in Dayton and Paris in order to bring peace to
Bosnia and Herzegovina, and to express its satisfaction
with the contents of the Agreements, which stressed the
sovereignty and territorial integrity of the Republic of
Bosnia and Herzegovina. On this occasion, we wish to
register our appreciation of the efforts made by the United
States of America and the States of the European Union
to bring about these Agreements. We call upon the
international community to provide every possible support
to the people of Bosnia and Herzegovina and their plans
for the development and reconstruction of their country.
We would also stress the need for every party to
surrender all war criminals to the International Tribunal
in The Hague so that they may be brought to account for
their heinous crimes against humanity in violation of
international law, human rights and international
agreements.
The Republic of Yemen, in view of its geographical
position on the Indian Ocean, places particular importance
on any effort made to strengthen cooperation between the
Ocean’s littoral States. Accordingly, our country took part
in the most recent meeting, held in Mauritius, to complete
the drafting of the constitution and platform of action for
the planned Indian Ocean rim initiative.
We take this opportunity to express our satisfaction
with the work of the Ad Hoc Committee on the Indian
Ocean to implement the Declaration of the Indian Ocean
as a Zone of Peace, free of nuclear weapons. We call
upon the permanent members of the Security Council and
maritime users of the Indian Ocean to participate in the
work of the Committee in order to strengthen security,
peace, stability and cooperation in the region in
accordance with relevant General Assembly resolutions.
In conclusion, I should like to express our hope that
the work of this session will enjoy every success,
strengthening the United Nations and its bodies and
enabling them to achieve their goals and the ideals
embodied in the Charter in a manner appropriate to the
spirit of the age and international changes



